Citation Nr: 9926868	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  96-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
residuals of removal of a paronychia, left middle finger, 
distal portion of middle phalanx.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from November 1972 to January 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in March 1996.  A statement of the 
case was mailed to the veteran in March 1996.  The veteran's 
substantive appeal was received in April 1996.  


REMAND

With regard to the issue on the front page of this decision, 
the Board notes that in July 1999, the Board sent the veteran 
a letter in order to clarify what type of hearing he wanted.  
The veteran was informed that if he did not respond, he would 
be scheduled for a personal hearing before a member of the 
Board at the RO.  The veteran did not respond, as such, he 
should be scheduled for such a hearing.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board at the RO.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. 


West, 12 Vet. App. 369 (1999).  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












